       Case 5:18-cv-05814-BLF Document 70 Filed 07/03/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11

12   POYNT CORPORATION,                          Case No. 5:18-cv-05814 BLF
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 STIPULATION TO MODIFY
14        v.                                     BRIEFING AND HEARING
                                                 SCHEDULE REGARDING
15   INNOWI, INC,                                DEFENDANT’S MOTION TO DISMISS
                                                 AND MOTION TO STRIKE (ECF NOS.
16                  Defendant.                   54, 55)
17                                               AS MODIFIED BY THE COURT
18                                               Judge:    Hon. Beth Labson Freeman
19

20
21

22

23

24

25

26
27

28

                                                                           [PROPOSED] ORDER
                                                                          5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 70 Filed 07/03/19 Page 2 of 2



 1                                               ORDER

 2          Having considered Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc.’s

 3   (“Innowi”) stipulation to seek rescheduling of the briefing on Innowi’s Motion to Dismiss

 4   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (D.I.

 5   No. 54) and hearing date, currently set for September 5, 2019 at 9:00 a.m. (ECF No. 55), and

 6   good cause appearing in support thereof,

 7          IT IS HEREBY ORDERED that Poynt’s response to the Motions is due on August 7,

 8   2019, and Innowi’s reply to the Motions is due on August 21, 2019. August 28, 2019, and the

 9   hearing on these Motions be set for September 12, 2019.

10          The hearing on these Motions shall remain set for September 5, 2019.

11

12          IT IS SO ORDERED on this 3rd day of July 2019.

13

14
                                                                  Hon. Beth Labson Freeman
15                                                                United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                                      [PROPOSED] ORDER
                                                   -1-                               5:18-CV-05814 BLF
